UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6384


DERIK VILLEDA-MORALES,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SOURCES; DR. TESSEMA; P.A. CRYSTAL JAMISON;
DR. JOUBERT; DR. MAHBOOBEH MEMARSADEGHI; B. BONNER, Nurse
Manager; TERESA FOLK, RN Adon; DR. MEMAR; P. HIHEUBA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-00566-TDC)


Submitted: August 28, 2018                                    Decided: October 16, 2018


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Derik Villeda-Morales, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith,
MEYERS, RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Derik Villeda-Morales appeals the district court’s order denying his motion to

appoint counsel and granting summary judgment and dismissal to Defendants in his

42 U.S.C. § 1983 (2012) civil rights action. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Villeda-Morales v. Wexford Health Sources, No. 8:17-cv-00566-TDC (D. Md. Mar. 14,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          2